Los lieclios están expresados en la opinión.
El Juez Peesidente Se. Iíeenández,
emitió la opinión del tribunal.
El presente es nn recurso de apelación contra orden de la Corte de Distrito de Ponce de 24 de octubre de 1916 dispo-niendo el traslado de nn pleito a la Corte de Distrito de G-ua-yama.
The Royal Bank of Canada en 21 de junio de 1916 inter-puso demanda ante la Corte de Distrito de Ponce contra la corporación A. McCormick & Co. y José Muñoz Vázquez, con súplica de que los demandados fueran condenados a pagar al demandante solidariamente la suma de $61.0 con más los intereses legales sobre dicha cantidad desde la interposición de la demanda, con las costas, gastos, desembolsos y honora-rios de abogado.
Según las alegaciones de la demanda A. McCormick & Co., como deudora principal, y José Muñoz Vázquez y Clementina Texidor de Vergne como fiadores, firmaron en la ciudad de Guayama el 17 de octubre de 1914 un pagaré por $1,500 que se inserta en la demanda, a vencer un año después de su fecha y a la orden de los Sres. Smith & Nestle, de Nueva York, con intereses al tipo del 6 por ciento anual, cuyo pagaré fué en-dosado a favor del demandante The Royal Bank of Canada, habiendo satisfecho la co-fiaclora Clementina Texidor de Vergne $750, parte proporcional de su garantía, y la deudora principal $200, a cuenta de la cantidad total adeudada, de la que quedó pendiente de pago un saldo de $550 de principal y $60 de intereses hasta 31 de mayo de 1916, o sea un total de $610, cuyo pago es el que se reclama a los demandados.
Emplazados en la ciudad de Gfuayama los demandados con *122copia de la demanda, el día 5 de julio, el codemandado José Muñoz Vázquez archivó escritos alegando en uno de ellos con-juntamente la nulidad de los emplazamientos servidos y como excepciones previas la de que la demanda no aduce hechos, suficientes para determinar una causa de acción en contra del compareciente y la de indebida acumulación de. partes deman-dadas y a falta de ésta, la de defecto de partes demandadas^ habiendo presentado además moción en que pidió fuera tras-ladado el pleito a ía Corte de Distrito de Guayama en razón a que ambos demandados residían en la ciudad de Guayama. Se acompañaron affidavits suscritos por José Muñoz Vázquez, expresivos, uno de ellos, de que ambos demandados residían en la ciudad de Guayama, y el segundo, de que el demandado' José Muñoz Vázquez había explicado el caso a su abogado-habiéndole éste informado que tenía una buena defensa en los méritos de la acción.
El otro demandado, o sea la corporación A. McCormick & Co. no compareció a formular alegación alguna contra la de-manda, y la demandante solicitó que fuera anotada su rebel-día, sin que aparezca que realmente fuera anotada.
La corte resolvió en 24 ele octubre ele 1916 la moción de traslado, declarándola con lugar, y esa es la orden que, como dijimos al principio, ha sido apelada para ante esta Corte Su-prema por la parte demandante.
Como único fundamento del recurso alega la parte ape-lante que la Corte de Distrito de Ponce cometió error al de-cretar el traslado del caso a la Coree de Distrito de Guayama a pesar de haberse solicitado únicamente por el demandado José Muñoz Vázquez sin haberse unido a la codemandada A. McCormick & Co.
Para sostener el error apuntado alega la parte apelante que, siendo la acción ejercitada de carácter personal y habién-dose sometido a la jurisdicción de la Corte de Distrito de Ponce la demandada A. McCormick & Co., que es la deudora principa] en la obligación cuyo cumplimiento se pide, debe seguir conociendo del caso la expresada corte, toda vez que *123a la solicitud de traslado del codemandado José Muñoz Váz-quez no se lia unido la referida sociedad ni se lian expuesto razones por las cuales dejó de hacerlo.
Establece el artículo 82 del Código de Enjuiciamiento Civil que “si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contes-tar o a formular excepciones, presente una declaración ju-rada y fundada y pida por escrito que el juicio se celebre en el distrito correspondiente.”
Con arreglo al anterior precepto es indiscutible que si no hubiera más parte demandada que A. McCormick & Co., no ha-biendo pedido ésta el traslado del juicio a la Corte de Distrito de Guayama en forma debida, la Corte de Ponee hubiera po-dido seguir conociendo del mismo. Pero ¿ sucede lo propio siendo dos los demandados, a saber, José Muñoz Vázquez y A. McCormick & Co., ambos no residentes en el distrito judicial de Ponce en que se comenzó la acción, y pidiendo uno de ellos solamente el traslado del juicio a la Corte de Distrito de Guayama, sin que el otro haga igual reclamación?
La Ley de Enjuiciamiento Civil, después de establecer en los artículos 75, 79 y 80, reglas de competencia para la cele-bración de los juicios en determinados asuntos civiles, entre los cuales no está comprendido el presente, en que se ejercita una acción personal para cobro de dinero, ordena en su ar-tículo 81 que en todos los demás1 casos el pleito deberá verse en el distrito en que residieren los demandados o algunos de ellos al iniciarse el litigio, (lomo se ve, la residencia de los demandados o de algunos de ellos es la que regula la juris-dicción de las cortes de distrito en los casos a que alude el artículo 81. Si ninguno de los demandados reside dentro del distrito, la corte sólo puede adquirir jurisdicción por sumi-sión de las partes. Y si todos los demandados son partes ne-cesarias y son todos no residentes, la corte no puede adqui-rir jurisdicción por la sumisión de alguno o, algunos de dichos demandados, sino que es necesaria la de todos ellos.
*124Así fué resuelto por la Corte Suprema de California en el caso de Wood, Curtis & Co. v. Herman Min. Co., 139 Cal. 716. Ese caso se originó en el condado de Sacramento en cobro de dinero contra varios demandados, de los cuales algunos ludieron el.traslado al condado de la Alameda, que era el sitio de su supuesta residencia, mientras que otros se sometieron a la corte del condado de Sacramento y se opusieron al tras-lado, habiéndose declarado éste sin lugar. Tal resolución fué apelada para ante la Corte Suprema de California, la que decretó su revocación, dejando consignada la siguiente doc-trina :
“Aparecía, sin embargo, del affidavit de los demandados peti-cionarios, y no se ha contradicho, ‘que ninguno de los demandados mencionados en la demanda presentada en este caso residían al ini-ciarse el litigio, o después, ni ahora, residen en dicho condado de Sacramento.’ Esto fué bastante para dar cumplimiento al artículo 395 en ese respecto. (Greenleaf v. Jacks, 133 Cal. 506.) El len-guaje empleado en el artículo 395 requiere que la acción sea vista en el condado en que residieren los demandados o algunos de ellos y no donde no residen. El consentimiento de determinados deman-dados no residentes del condado donde el litigio se inició, no puede privar a los demandados que no residían allí, del derecho a que la causa sea trasladada al condado de su residencia. Resolver otra cosa sería una infracción de las disposiciones del artículo 395. En el caso de Greenleaf v. Jacks, 135 Cal. 154, algunos de los deman-dados residían en el condado de San Luis Obispo cuando se inició el litigio, y otros de los demandados residían en San Francisco, y estos últimos pidieron que se cambiara el lugar del juicio, habiendo consentido los demandados residentes al traslado. Se resolvió que el demandante tenía derecho a presentar y proseguir su acción en el condado de San Luis Obispo y que no podía ser privado de tal derecho por el consentimiento de los demandados residentes. Por tanto, aquí, los demandados peticionarios tenían derecho a que se cambiara el lugar del juicio al condado de su residencia, si lodos los demandados residían fuera del condado de Sacramento, y de (‘..se derecho no podían ser privados por el consentimiento de algu-nos de estos demandados a que el juicio fuera celebrado en el con-dado de Sacramento.”
El demandado José Muñoz Vázquez llenó todos los requi-*125sitos prevenidos por el artículo 82 del Código de Enjuicia-miento Civil y no puede ser privado del derecho ni traslado solicitado.
Es verdad que la codemandada A. McCormick & Co. nada lia alegado contra la jurisdicción de la Corte? de Pernee, pero ni ese silencio, ni aun su consentimiento abierto para que dicha corte siguiera conociendo del caso, puede privar al otro demandado del derecho que la ley le reconoce a que el juicio se vea en el lugar de la residencia de ambos demandados. El demandante tiene derecho a presentar y proseguir su acción en el distrito en que residieren los demandados o alguno de ellos al iniciarse el litigio, j en el presente caso ni José Mu-ñoz Vázquez ni A. McCormick & Co. tenían su residencia en el distrito judicial de Ponce, sino en el de Gruavama.
Los casos citados por el apelante son aplicables solamente cuando uno o más de los demandados residen dentro del dis-trito en que se promueve el juicio 3^ la corte por esa razón tiene jurisdicción sobre alguno o algunos de ellos.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.